PER CURIAM.
The District Court of Appeal, Third District, having certified to us that its decision in the case of Dressel et al. v. Dade County, 219 So.2d 716 (1969), passes upon a question of great public interest, we accepted jurisdiction for review pursuant to Article V, Section 4(2), Florida Constitution, F.S.A.
After hearing oral arguments and carefully reviewing the briefs and the record arising from this cause, we have come to the conclusion that the decision of the District Court is correct, and we hereby adopt it as the decision of this Court. Therefore, the Writ is hereby discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JJ., concur.